IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00150-CR

                         EX PARTE JAY YOON CHUNG



                          From the County Court at Law
                              Navarro County, Texas
                            Trial Court No. C34587-CR


                                       ORDER

        Our opinion and judgment dismissing this appeal was issued on May 8, 2019.

Appellant has timely filed a motion for extension of time to file a motion for rehearing in

which he requests an extension of 30 days to file his motion for rehearing.

        Appellant’s motion is granted. Appellant’s motion for rehearing is due June 24,

2019.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed May 29, 2019